Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furihata et al. (Pub. No.: US 2016/0035293 A1) hereinafter referred to as Furihata.
With respect to Claim 1, Furihata discloses a method (fig. 11A; 9¶54) of processing image data by a processing device (fig. 4, item 1; ¶79; ¶305, “the present invention is applicable to panel display devices including different display panels (such as display devices including OLED (organic light emitting diode) display panels)”), the method comprising: calculating a representative brightness value for input pixel brightness values included input image data (fig. 11A, item S01; ¶123, “The APL of each frame image is calculated from the input image data D.sub.IN” – APL is a representative brightness value); calculating N (N is a natural value, which is 2 or higher) X-axis point values using N set values (fig. 11A, item S02; ¶94; ¶96; ¶126, “control point data set CP_sel (which includes control point data CP0_sel to CP5_sel; ¶127) is further selected or calculated in response to the gamma value γ_VALUE thus determined”); generating a first reference curve using N first Y-axis point values and the X-axis point values (fig. 11D, curve corresponding to CP#(q+1); ¶94) and generating a second reference curve using N second Y-axis point values and the X- axis point values (fig. 11D, curve corresponding to CP#q; ¶94); generating a brightness adjustment curve using the first reference curve, the second reference curve, and the representative brightness value (fig. 11D, curves represented by dotted lines; ¶138), and converting the input pixel brightness values into output pixel brightness values using the brightness adjustment curve (¶197-198).
With respect to Claim 2, claim 1 is incorporated, Furihata discloses further comprising a step of transmitting output image data including the output pixel brightness values to a panel driving device (see fig. 4, signals transmitted from S1, to S3h and fig. 6); ¶199).
With respect to Claim 3, claim 1 is incorporated, Furihata discloses wherein the input pixel brightness values, the X-axis point values, the first Y-axis point values, the second Y-axis point values, and the output pixel brightness values are greyscale values (¶86; ¶183).
With respect to Claim 4, claim 1 is incorporated, Furihata discloses wherein X-axis coordinate values of the brightness adjustment curve comprise the input pixel brightness values and Y-axis coordinate values of the brightness adjustment curve comprise the output pixel brightness values (fig. 11D).
With respect to Claim 5, claim 1 is incorporated, Furihata discloses wherein generating the first reference curve and the second reference curve comprises: generating a first reference curve by matching the X-axis point values with the first Y-axis point values and calculating values between the X- axis point values by a data interpolation; and generating a second reference curve by matching the X-axis point values with the second Y-axis point values and calculating values between the X-axis point values by the data interpolation (fig. 11D; ¶97; ¶135; ¶138; ¶178).
With respect to Claim 8, claim 1 is incorporated, Furihata discloses wherein the representative brightness value (¶91, “the gamma value γ_VALUE is determined on the basis of the APL (average picture level) of each frame image … The APL of each frame image is calculated from the input image data D.sub.IN”) is less than or equal to a first representative brightness value identified in the first reference curve and equal to or greater than a second representative brightness value identified in the second reference curve (¶134, “The control point data sets CP#q and CP#(q+1) are selected to satisfy the following expression (6): γ.sub.q<γ_VALUE<γ.sub.q+1”).
With respect to Claim 9, claim 8 is incorporated, Furihata discloses wherein, the brightness adjustment curve is generated by a data interpolation using the first representative brightness value, the second representative brightness value, and the representative brightness value (fig. 11D, curves represented by dotted lines; ¶138).
With respect to Claim 10, Furihata discloses an image data processing device (fig. 6; ¶84), comprising: a representative brightness value calculating circuit (fig. 6, item 3) to calculate a representative brightness value for input pixel brightness values included in input image data (¶91); a curve generating circuit (fig. 6, item 29; ¶91) to generate a first reference curve by calculating N (N is a natural number, which is 2 or higher) X-axis point values using N set values and using N first Y-axis point values and the N X-axis point values (fig. 11D, curve corresponding to CP#(q+1); ¶94-96), to generate a second reference curve using N second Y-axis point values and the N X-axis point values (fig. 11D, curve corresponding to CP#q; ¶94-96), and to generate a brightness adjustment curve (fig. 11D, curves represented by dotted lines; ¶138) using the first reference curve, the second reference curve, and the representative brightness value; and an image data converting circuit (fig. 6, item 22 ¶94; ¶98) to convert the input pixel brightness values into output pixel brightness values using the brightness adjustment curve (¶183).
With respect to Claim 11, claim 10 is incorporated, Furihata discloses further comprising an image data transmitting circuit (fig. 6, item 26) to transmit output image data including the output pixel brightness values to a panel driving device (¶90; ¶199).
With respect to Claim 14, claim 10 is incorporated, Furihata discloses further comprising a memory circuit (fig. 9, item 31) to store the N set values, the N first Y-axis point values, and the N second Y-axis point values (¶95-96).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furihata.
With respect to Claim 6, claim 1 is incorporated, Furihata does not explicitly teach wherein the set values comprise indexes of involutions of 2, however Furihata teaches X-axis point values use N set values such that the N set values are allowed to be arbitrarily selected from the control point data sets CP#1 to CP#m (fig. 11D; ¶57, the Din and Dout values are grayscale and can be represented as a binary number or 2x; ¶130). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Furihata, wherein the set values comprises indexes of involutions of 2, as taught by Furihata since involution of 2 can be a way of representing grayscale x so as to present an alternative to number representation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Furihata as applied to claim 14 above, and further in view of Lim et al. (Pub. No.: US 2014/0320546 A1) hereinafter referred to as Lim.
With respect to Claim 15, claim 14 is incorporated, Furihata does not mention wherein the memory circuit further stores a lookup table including a plurality of representative brightness ranges, a plurality of weighted average brightness ranges, and a plurality of representative brightness levels corresponding to the plurality of representative brightness ranges and the plurality of weighted average brightness ranges. 
Lim teaches a gamma reference voltage adjustment data output unit (fig. 3, item 132) includes a memory circuit that stores a lookup table including a plurality of representative brightness ranges, a plurality of weighted average brightness ranges, and a plurality of representative brightness levels corresponding to the plurality of representative brightness ranges and the plurality of weighted average brightness ranges (figs. 7 & 9; ¶37, plurality of representative brightness ranges = peak luminance 0-100, 100-200, 200-300, 300-400, 400-500; plurality of representative brightness levels = specific peak luminance corresponding to specific APL; plurality of weighted average brightness values = WAPL).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image data processing device of Furihata, wherein the memory circuit further stores a lookup table including a plurality of representative brightness ranges, a plurality of weighted average brightness ranges, and a plurality of representative brightness levels corresponding to the plurality of representative brightness ranges and the plurality of weighted average brightness (¶7). 

Allowable Subject Matter
Claims 7, 12-13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches a method such that the set values comprises indexes of involutions of 2, wherein calculating the X-axis point values comprises calculating an Nth involution value, which is a value of the involution of 2 having an Nth set value as an index, by an operation of shift by the Nth set value, which is a last set value, and calculating an Nth X-axis point value, which is a maximum X-axis point value, by subtracting the Nth involution value from a highest brightness value of a pixel including all the base limitations, nor does the prior art teach an image data processing device comprises: a shift operation circuit to calculate values of involutions of 2 having the N set values as indexes by shift operations; a subtraction circuit to calculate an Nth X-axis point value, which is a maximum X- axis point value, by subtracting an Nth involution value, which is a value of involution of 2 having an Nth set value (a last set value among the N set values) as an index, from a highest  brightness value of a pixel and to calculate an N-1th X-axis point value by subtracting an N- 1th involution value from the Nth X-axis point value; and a data interpolation circuit to generate the first reference curve by matching the X-axis point values with the first Y-axis point values and calculating values between the X-axis point values and to generate the second reference curve by matching the X-axis point values with the second Y-axis point values and calculating values between the X-axis point values including all the base limitations, nor does the prior art teach an image data processing device wherein the input pixel brightness values comprise R .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DONNA V Bocar/               Examiner, Art Unit 2621     

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621